— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Fertig, J.), rendered May 12, 1987, convicting him of criminal sale of a controlled substance in the third degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt. Moreover, upon the exercise of our factual review power, we are satisfied, contrary to the defendant’s argument, that the verdict was not against the weight of the evidence (CPL 470.15 [5]). The conflicting testimony adduced at trial with respect to the defendant’s agency defense created a credibility issue which was resolved by the trier of fact (see, People v Lam Lek Chong, 45 NY2d 64, 74-75).
We have reviewed the defendant’s remaining argument that the sentence imposed was excessive, and find it to be without merit (Penal Law § 70.06 [3] [b]; [4] [b]; People v Suitte, 90 AD2d 80). Mangano, J. P., Lawrence, Rubin and Kooper, JJ., concur.